Appellants' bill presented the facts concerning a controversy or adversary matter existing between themselves and *Page 838 
the respondents. They invoked the jurisdiction of the Circuit Court, seeking a declaratory decree concerning the merits of the controversy. The facts plead by the bill are clearly presented by the able opinion prepared by Mr. Justice SEBRING.
The bill seeks and specifically prays to have the Court inquire into and determine "whether the trusts as set out in this complaint are taxable under the intangible tax laws of the State of Florida;" "whether or not" the plaintiffs are liable for, and "whether or not" certain land is subject to, certain taxes; and, among other things, further prays "that the duties, rights and responsibilities of the plaintiffs, Walters F. and Elsa S. Burrows, be declared and determined by the Court, ad for such other and further relief as may be equitable and just."
As stated by the appellee, the one real question before the chancellor and before this Court was and is: "Is there any equity in the bill?" If so, the chancellor should be reversed, otherwise affirmed.
The test of a bill seeking a declaratory decree is not that the plaintiff shall state a controversy wherein it shall appear that the merits of the controversy are on the side of the plaintiff. The essential is that there be a bona fide and actual controversy; the place wherein merit is found is not so material. See 16 Am. Jur., p. 282; Sheldon v. Powell, 99 Fla. 782,  128 So. 258; Ch. 21820, Acts of 1943, F.S.A. Sec. 87.01, et seq. A bill seeking a "declaratory decree" may be sufficient even though it affirmatively appears from the bill that the plaintiff is not entitled to a final decree adjudicating that all or any of the merits are on his side of the controversy presented.
Upon the facts presented I think the bill has equity and that the decree sustaining defendants'-appellees' motion to dismiss was error and that it should be reversed.